--------------------------------------------------------------------------------


[image0.jpg]



 
BUSINESS CONSULTING AGREEMENT




This AGREEMENT (the "Agreement") is made this 10th day of July, 2017 (the
"Effective Date"), by and between, JAMB Group LLC. ("Consultant"), and HCI
Viocare, ("Viocare").


RECITALS


A.
Viocare is seeking to establish a presence in the United States. Additionally it
is seeking institutional or commercial financing for the purposes of expansion
and further development of their technologies and operations.



B.
Viocare has asked Consultant to help to facilitate its presence in the United
States and to introduce it to Accountants, Investment Bankers, Commercial
Lenders, and other potential financing sources (each a "Target"), that would be
willing to loan money to Viocare on acceptable terms to Viocare.



C.
Consultant has agreed to help facilitate a presence in the United States and to
introduce Viocare to potential targets that would finance Viocare in accordance
with the terms and conditions of this Agreement.



TERMS AND CONDITIONS


1.
TERM.



The term of this Agreement shall commence on 07/15/2017 and continue through and
including midnight 07/14/2018, as may be extended by agreement of the parties.


2.
INTRODUCTION.



During the term of this Agreement, Consultant will identify Target(s) in writing
to Viocare.  If Viocare has already engaged in discussions with Target relating
to a specific financing transaction, Interest, or other Business relationship,
as defined in this Agreement, then within three calendar (3) days of the time
Consultant identifies Target, Viocare will notify Consultant of that fact in
writing and provide written evidence of such prior discussion. Unless Consultant
is so notified by Viocare and Viocare provides written evidence of such prior
discussions, such person shall be deemed a Target identified by Consultant for
the purposes of this Agreement, and Consultant shall be entitled to be
compensated pursuant to the terms and conditions of this Agreement. Prior to the
the date of this Agreement, Consultant has identified and Viocare has accepted
targets identified under section 20 which are included as compensation per this
Agreement.


It is expressly  agreed and understood between Viocare and Consultant that
Consultant will NOT be offering any securites as part of the services to be
provided hereunder.
1

--------------------------------------------------------------------------------



3.
COMPENSATION.



3.1
Upon execution of this agreement, Viocare will issue to the Consultant Five
Hundred Thousand (500,000) shares of Viocare common stock as full compensation
to represent their interests in the United Sates.



3.1.2
If, during the term of this Agreement, or for a period of 6 months thereafter,
Viocare or any affiliate of Viocare enters into a Transaction or Other Business
Arrangement with Target, an affiliate of Target, or a third party introduced by
the Target, as defined in paragraphs 3.2.1 and 3.2.5, respectively, or otherwise
acquires or sells an Interest, as defined in paragraph 3.2.4 of this Agreement,
as part of the closing documents the Consultant shall receive a consulting fee
equal to 10% of the total financing package funded by Target, an affiliate of
the Target, a third party introduced by the Target, an affiliate of the Target,
a third party introduced by the Target , and Viocare engage in.



3.1.3
If Viocare or any affiliate of Viocare enters into a subsequent Transaction or
Other Business Arrangement with the Target or affiliate of the Target, a third
party introduced by the Target, after the expiration of this agreement and for a
period of 24 months thereafter, as defined in paragraphs

3.2.1 and 3.2.5, respectively, or otherwise acquires or sells an Interest, as
defined in paragraph 3.2.4 of this Agreement, Viocare shall pay consultant a
business development fee equal to 2.5% of the total financing package funded by
Target, any affiliate of the Target, a third party introduced by Target, or that
the Target and Viocare engage in.


3.2
For the purposes of this Agreement, the below listed terms shall have the
following meanings:



3.2.1
"Transaction" means any transaction or series of transactions in which a Target,
an affiliate of a Target or an entity owned or controlled by a Target, a third
party introduced by the Target,

(i) finances, funds, (ii) enters into any partnership, joint venture, or any
other similar business relationship with Viocare or any person that owns and/or
controls an interest in Viocare;


3.2.2
"Affiliate" means any person that is under the common ownership or control of
another person or that person's parents, subsidiaries, partners, members,
shareholders, officers, directors, employees or family members, and/or their
successors and assigns.



3.2.3
"Consideration " means an amount equal to the sum of the aggregate value of any
cash and non-cash consideration that a Target agrees to pay, finance, or trade
to Viocare in connection with a Transaction or Other Business Arrangement.



3.2.4
"Interest" includes the sale, transfer, conveyance and/or exchange, whether
directly or indirectly, of any project or in Viocare, an interest in any person
that owns and/or controls Viocare, the Projects, and/or any portion of the
projects including its affiliates.



3.2.5
"Person" means any natural person, partnership, corporation, association,
organization, trustee or any other legally organized entity.

2

--------------------------------------------------------------------------------





4.
Scope of Services



4.1
This Agreement relates solely to Consultant's services to serve as a business
consultant in connection with the introductions to procure potential Targets.
There are no additional services that Consultant is required to perform to earn
the compensation set forth herein.



4.2
Consultant is an independent contractor and shall not be deemed to be an agent
for any purpose whatsoever.



4.3
If a Transaction or Other Business Arrangement is deemed to involve the sale of
securities, the parties agree that Consultant will not engage in any
negotiations whatsoever on behalf of Viocare or the Target. In such case, and
other than providing a general description of the Projects and/or the
opportunity to the Target for the purpose of making an introduction, (i)
Consultant will not be responsible for providing Viocare or the Target with
information that may be used as a basis for negotiations between Viocare and the
Target, (ii) Consultant will have no responsibility for, nor will it make
recommendations, concerning the terms, conditions or provisions of any agreement
between Viocare and the Target, and (iii) Consultant will not advise the parties
on the form of conveyance or any issues related to a Transaction or other
Business Arrangement involving the purchase or sale of securities.



4.4
The parties acknowledge and agree that Consultant is not responsible for
performing due diligence and that Consultant has no authority to make any
representation, warranty, covenant, or agreement, whether express or implied, on
behalf of Viocare or the Target.



4.5
The parties acknowledge and agree that the Consultant is not a licensed
securities broker and that he will not engage in the sales of securities nor
will he receive any compensation for the sales of any securities.



5.
INDEMNIFICATION.



Viocare agrees to indemnify, defend and hold Consultant harmless, including its
officers, directors, employees, affiliates, and agents, and its successors and
assigns, from and against any and all losses, liabilities, claims, or damages
and expenses, including reasonable fees and expenses of counsel, to which
Consultant its officers, directors, employees, affiliates, and agents, and its,
successors and assigns become subject in connection with or arising from any
potential transaction between Viocare and any Target, or any misrepresentations
made by Viocare or Target, or from incorrect information supplied by Viocare or
the Target except to the extent such losses, liabilities, claims or damages and
expenses resulted directly from the gross negligence or willful misconduct of
Consultant.


6.
NO IMPLIED WAIVERS.



The failure of either Party at any time to require performance by the other
Party of any provision hereof shall in no way affect the full right to require
such performance at any time thereafter. Nor shall the waiver by either Party of
a breach of any provision hereof be taken or held to be a waiver of any
succeeding breach of such provision or as a waiver of the provision itself.


7.
SUCCESSORS AND ASSIGNS.



This Agreement shall be binding on and shall inure to the benefit of the Parties
hereto and their successors and assigns.
3

--------------------------------------------------------------------------------





8.
EXPENSES.



All expenses associated with the financing, closing of any sale, transfer and/or
conveyance of the projects, a Transaction and/or Other Business Relationship
will be paid by Viocare.


9.
GOVERNING LAW AND JURISDICTION.



This Agreement shall be interpreted, construed and governed by and in accordance
with the laws of the State of Illinois.  Any controversy or claim arising out of
or relating to this Agreement, or the breach thereof, shall be settled by final
binding arbitration administered by the American Arbitration Association (AAA)
under its Commercial Arbitration Rules before a single arbitrator sitting in the
State of Illinois, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  Unless the parties agree
otherwise, the arbitration shall be governed by the AAA's Expedited Procedures.
The parties also agree that the AAA Optional Rules for Emergency Measures of
Protection shall apply to the proceedings. The AAA's fees and charges shall be
paid equally by the parties as they become due, provided that such costs shall
be recoverable by the prevailing party in accordance with this Agreement. If
either party fails to pay its share of the AAA's fess or expenses as they become
due, and such failure is not cured within five days of receiving written notice
thereof from the other party or the AAA, such party shall be deemed to have
admitted liability and the arbitrator shall enter a final award in favor of the
other party. The parties intend this Agreement to be legally binding and waive
any defense to the enforcement of this Agreement based on a claim of illegality
or public policy.


10.
Costs and Attorneys' Fees.



If either of the parties establishes a breach of this Agreement in a court of
competent jurisdiction, the prevailing Party shall be entitled to collect all
costs it incurs in enforcing this Agreement, including reasonable attorneys'
fees, from the other Party.


11.
NOTICES.



Notices to Consultant shall be sent by hand delivery or overnight priority
delivery (FedEx next day priority service or equivalent) to: JAMB Group LLC 322
Gatesby Riverside, IL 60546


Notices to the Viocare shall be sent by the same means to: HCi Viocare 2A
Kolokotroni Street Paleo Faliro, Athens 17563


12.
LIMITATION OF LIABILITY



IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES, WHETHER BASED ON BREACH OF CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, EVEN IF THE
OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


13.
ENTIRE AGREEMENT; MODIFICATIONS



This Agreement and the exhibits hereto constitute the full and complete
understanding between the parties and supersedes all prior agreements,
arrangements, and understandings including, without limitation, the Referral
Agreement, whether oral or written, between the Parties relating to the subject
matter hereof. This Agreement shall be binding upon and enforceable against the
parties hereto and their
4

--------------------------------------------------------------------------------



respective affiliates, subsidiaries, successors, assigns, representatives and
all those claiming by, through or under each of them respectively.


14.
Amendments



This Agreement may not be altered, amended or modified in any way except by
written instrument executed by each of the Parties.


15.
Counterparts



This Agreement may be executed in one or more counterparts, the originals (or
facsimile transmissions of such originals) of which, taken together, shall
constitute one instrument.


16.
Waiver



No waiver of any provision of this Agreement by any Party shall (i) be effective
unless in writing signed by the Party against which it is asserted, or (ii)
constitute a waiver of any other provision.


17.
Construction



This Agreement shall be construed without regard to any presumption or other
rule of law requiring construction against the Party who caused it to be
drafted.


18.
Headings.



The Headings in this Agreement are for reference only and shall be disregarded
in construing the Agreement's meaning and intent.


19.
Existing Targets



Plante Moran, Alternative Investment Resource, Surge Financial Group


IN WITNESS WHEREOF, the Parties have caused their authorized representative to
execute this Agreement as of the date first written above.
 
CONSULTANT
 
HCI Viocare
     
By: /s/Bill Kanatas
 
By: /s/Sotirios Leontaritis
     
Name: Bill Kanatas 
 
Name:  Sotiris Leontaritis 
     



5

--------------------------------------------------------------------------------